DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gap” between the spring 5 and friction element 3, and the “radial edge” of the disc, as now claimed in claim 1 must be (numerically identified) shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14,16-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 last line it is unclear, specifically, what ‘gap’ applicants are now claiming since the description on page 5 line 044 is vague, confusing and has not been specifically identified in the drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-4, 6-14,16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 last line “the radial edge 0f the disk” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,9-14,16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN 202194976.
Regarding claim 1, subject to the 112 rejections above (and as best understood), CN ‘976 shows in figure 10:
A brake pad for a disk brake of a rail vehicle, the brake pad
comprising:
a carrier plate 2, to which a plurality of friction units 1 are each fastened by a securing
element 7, which is supported on a rear side of the carrier plate which faces away from the
friction units, the respective friction units each having, on that side of the carrier plate which
faces away from the securing element, a friction element 19 which is mounted such that the
friction element is movable in a tilting manner by a spherical section-shaped attachment 8 and
such that the friction element is loaded by way of a spring 13 which is supported on the carrier
plate; and an annular disk 17,21 arranged between the spring 13 and the friction element 19, which annular disk bears at least in regions against the spring and the friction element,
wherein the radial edge of the disk extends at a distance between the spring and the
friction element forming a gap (as per applicant’s) between each of the spring 13 and the friction element 19.

Regarding claim 3 CN ‘976 shows that an outer side of the spherical cap-shaped depression, which outer side faces away from the spherical section- shaped attachment, bears against an edge which delimits a center opening of the spring, the spring being configured as a cup spring, with a curvature which is directed toward the friction element.
Regarding claim 4 CN ‘976 shows that the spherical cap- shaped depression is adjoined by a radial edge region.
Regarding claim 6 CN ‘976 shows that the disk is dimensioned in terms of its external dimensions in such a way that it largely covers the spring and the friction element.
Regarding claim 9 CN ‘976 shows that an outer side of the spherical cap-shaped depression, which outer side faces away from the spherical section-shaped attachment, bears against an edge which delimits a center opening of the spring, the spring being configured as a cup spring, with a curvature which is directed toward the friction element.
Regarding claim 10 CN ‘976 shows that the spherical cap- shaped depression is adjoined by a radial edge region.
Regarding claim 11, as broadly claimed, CN ‘976 shows that the radial edge region of the disk runs at a spacing from the spring and from the friction element.
Regarding claim 12 CN ‘976 shows that the disk is dimensioned in terms of its external dimensions in such a way that it largely covers the spring and the friction element.
Regarding claim 13 CN ‘976 shows that an outer side of the spherical cap-shaped depression, which outer side faces away from the spherical section- shaped attachment, bears against an 
friction element.
Regarding claim 14 CN ‘976 shows that the spherical cap- shaped depression is adjoined by a radial edge region.
Regarding claim 16, as broadly claimed, CN ‘976 shows that the disk is dimensioned in terms of its external dimensions in such a way that it largely covers the spring and the friction element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,8,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘976.
Regarding claim 7 CN ‘976 lacks specifically showing that the disk consists of an
austenitic, stainless spring steel with a thermal conductivity of approximately 15 W/mK and
a tensile strength of approximately 800-1200 MPa.
However since austenitic stainless steel materials (see applicant’s spec at para 0046) are notoriously well known for use in the brake art one having ordinary skill in the art would have found it obvious to have used such a steel material for the disk arrangement at 17,21 in CN ‘976 simply as an obvious selection of well known material used in the art for such a purpose.
Regarding claims 8,20 CN ‘976 lacks specifically showing the disk 17 and the spring 13
are arranged in a cutout of the carrier plate.  

Regarding claims 17-19, for the reasons explained above, these limitations are met.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,6-14,16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/8/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/8/21




/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657